{¶ 53} I concur with the majority as to the analysis and disposition of the first and second assignments of error.
 {¶ 54} I dissent from the majority as to its analysis and disposition of the third assignment of error. I find that the reasons the trial court gave for the unequal distribution of marital property are vague and only somewhat helpful in explaining the unequal distribution. The trial court states that the factors justifying the unequal division of property are "salary of the husband, retirement issues and conduct of parties." Considering the amount of money at issue, these generalized reasons seem far too inadequate to explain the unequal distribution.
 {¶ 55} I would reverse and remand this matter to the trial court on the issue of property division.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio, Domestic Relations Division is affirmed.